                Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
JOHN DOE,
                                 Plaintiff,                  Civil Case No: 18-cv-11501

    -against-                                                Plaintiff Demands a
                                                             Trial by Jury
LANDRY’S, INC.,
B.R. GUEST HOLDINGS, LLC,                                    COMPLAINT
B.R. GUEST, LLC,
SPH RESTAURANT ENTERPRISES INC. A/K/A B.R.
GUEST, INC., D/B/A ATLANTIC GRILL
HEATH SAUNDERS, individually,

                                 Defendants.
---------------------------------------------------------X


        Plaintiff, JOHN DOE, by and through his attorneys, DEREK SMITH LAW GROUP,

PLLC, hereby complains of Defendants, LANDRY’S, INC., (hereinafter referred to as

“LANDRY’S”), B.R. GUEST HOLDINGS, LLC, B.R. GUEST, LLC, SPH RESTAURANT

ENTERPRISES INC. A/K/A B.R. GUEST, INC., D/B/A ATLANTIC GRILL (COLLECTIVELY

“ATLANTIC GRILL DEFENDANTS”), HEATH SAUNDERS (hereinafter referred to as

“SAUNDERS”), individually, and collectively referred to as “Defendants,” upon information and

belief, as follows:



                                            NATURE OF CASE

        Plaintiff, JOHN DOE, complains pursuant to Title VII of the Civil Rights Act of 1964, as

codified, 42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of

1991, Pub. L. No. 102-166 (“Title VII”), as amended by the Civil Rights Act of 1991, and to

remedy violations of the New York State Human Rights Law; New York Executive Law, § 290,

et seq. (the Executive Law”), and the Administrative Code of the City of New York and the laws


                                                        1
                  Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 2 of 20



     of the State of New York, based upon the supplemental jurisdiction of this Court pursuant to

     United Mine Workers of America v. Gibbs, 383 U.S. 715 (1966), and 28 U.S.C. §1367 seeking

     declaratory relief and damages to redress the injuries Plaintiff has suffered as a result of, inter

     alia,   gender   discrimination,    sexual    orientation    discrimination,   genetic    information

     discrimination, sexual harassment, hostile work environment, retaliation and wrongful

     termination, by Defendants.



                                        JURISDICTION AND VENUE

1.       Jurisdiction of this action is conferred upon this Court as this case involves a Federal

         Question under Title VII. The Court also has jurisdiction pursuant to 29 U.S.C. §2617; 28

         U.S.C. §1331, §1343 and pendent jurisdiction thereto.

2.       Additionally, the Court has supplemental jurisdiction under the State and City laws of New

         York.

3.       Around January 5, 2018, Plaintiff JOHN DOE submitted a Charge of Discrimination to the

         U.S. Equal Employment Opportunity Commission (“EEOC”). The federal charge number is

         520-2018-1673.

4.       Around September 12, 2018, Plaintiff JOHN DOE received a Right to Sue Letter from the

         EEOC for his federal charge number 520-2018-1673.

5.       As such, Plaintiff satisfied all administrative prerequisites and is timely filing this case within

         ninety (90) days of receiving his Right to Sue letter.

6.       Venue is proper in this court, as the events giving rise to this action arose in New York

         County, within the Southern District of New York.




                                                       2
               Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 3 of 20



                                               PARTIES

7.    At all times material, Plaintiff JOHN DOE (herein referred to Plaintiff or “DOE”) is an

      openly-gay, male, who is a resident of New York County, New York.

8.    Defendant LANDRY’S, INC. is a foreign, for -profit corporation with the principal office at

      1510 West Loop South, Huston, TX 77027 that owns and/or operates B.R. Guest Hospitality

      Group a/k/a BR Guest.

9.    Defendant B.R. GUEST HOLDINGS, LLC is a Delaware Corporation registered in New

      York to accept service of process at 111 Eighth Avenue, New York, New York 10011. At all

      relevant times, B.R. Guest Holdings, LLC has been an employer within the meaning of all

      relevant statutes.

10.   Defendant B.R. GUEST, LLC is a Delaware Corporation registered in New York to accept

      service of process at 206 Spring Street, New York, New York 10012. At all relevant times,

      B.R. Guest LLC has been an employer within the meaning of all relevant statutes.

11.   Defendant SPH RESTAURANT ENTERPRISES, INC. a.k.a. B R Guest, Inc. is a New York

      Corporation registered under both the names “SPH Restaurant Enterprises, Inc.” and “B R

      Guest, Inc.” to accept service of process at 200 Park Avenue South, New York, New York

      10003. At all relevant times, SPH Restaurant Enterprises has been an employer within the

      meaning of all relevant statutes.

12.   Defendants B.R. Guest Holdings, LLC, B.R. Guest, LLC, and SPH Restaurant Enterprises,

      Inc. a.k.a. B. R. Guest, Inc. (“BR Guest”) own and operate numerous restaurants in New

      York City, as well as in Pittsburgh, Pennsylvania, Atlantic City, New Jersey, Fort Lauderdale

      Florida, Las Vegas, Nevada and other cities.

13.   At all relevant times, BR Guest owned and operated Atlantic Grill, which is located at 49



                                                     3
               Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 4 of 20



      West 64th Street, New York, New York 10023.

14.   At all times material, Defendants employee HEATH SAUNDERS (herein referred to as

      “SAUNDERS”) was and is employed by ATLANTIC GRILL DEFENDANTS, and had

      supervisory authority over Plaintiff with regard to his employment.



                                          MATERIAL FACTS

15.   Around 2010 Plaintiff was employed by Defendants as a server at the Atlantic Grill Near

      Lincoln Center restaurant, located at 49 West 64th Street, New York, NY, 10023.

16.   Beginning in around 2016, Defendant SAUNDERS was the manager and Plaintiff’s

      supervisor at the Atlantic Grill location where Plaintiff worked.

17.   Defendant SAUNDERS was and is an openly gay male.

18.   Around the summer of 2016, Defendant SAUNDERS approached Plaintiff and told Plaintiff

      that he wanted to have sex with him. When Plaintiff emphatically replied, “what?!!!”

      Defendant SAUNDERS replied: “yeah, I think it would be fun.” Plaintiff did not welcome

      Defendant SAUNDERS’s proposal, but Plaintiff was afraid of losing his job and succumbed

      to Defendant SAUNDERS’s sexual demands.

19.   After some time, Plaintiff felt he had not choice but to stand up for himself and to rebuff

      Defendant SAUNDERS’s coercive sexual advances.

20.   Around July of 2017, Plaintiff broke off the sexual relationship with Defendant SAUNDERS.

      Defendant SAUNDERS was very upset, and immediate began stalking Plaintiff, including

      standing next to Plaintiff’s apartment building at 4 am.            Defendant SAUNDERS also

      retaliated against Plaintiff by making Plaintiff’s work-days miserable, including by picking

      on Plaintiff, gossiping about him and being generally vicious and mean toward Plaintiff, as



                                                   4
               Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 5 of 20



      opposed to all the other employees.

21.   Plaintiff became anxious and frightened by Defendant SAUNDERS’s behavior, and Plaintiff

      feared going to work on a daily basis because every contact with Defendant SAUNDERS

      resulted in conflict.

22.   Around July of 2017, Defendant SAUNDERS implied to Plaintiff that Defendant

      SAUNDERS was HIV-positive.

23.   Plaintiff immediately was tested and found out that he was HIV-positive, and that Defendant

      SAUNDERS had given Plaintiff HIV because prior to having sexual contact with Defendant

      SAUNDERS Plaintiff was HIV-negative.

24.   Plaintiff was devastated.          Defendant SAUNDERS continued to make things so

      uncomfortable for Plaintiff that it was clear it was Defendant SAUNDERS’s intention that

      Plaintiff quit his job at Atlantic Grill.

25.   Around October of 2017 Plaintiff complained to ROBERT EVANILA in management for

      Defendants about the sexual harassment that he was forced to endure at the hands of

      Defendant SAUNDERS, and that Defendant SAUNDERS had given Plaintiff HIV.

26.   Defendants simply told Plaintiff that Defendant SAUNDERS was “subject to a different set

      of rules” and no corrective action would be taken.

27.   Plaintiff then asked several of his managers in writing, on the floor while he was working,

      and over the phone, for the e-mail address of human resources in order the Plaintiff could

      communicate with HR in writing so as to document the interaction. Plaintiff’s managers

      simply told Plaintiff that they did not have an email address for HR, or they sent Plaintiff to

      an email address that was incorrect.

28.   Immediately after Plaintiff’s complaints of discrimination, the management at Defendants,



                                                   5
               Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 6 of 20



      including Defendant SAUNDERS, discriminated against and retaliated against Plaintiff

      because of his sex, gender, sexual orientation, and genetic information, as well as for having

      made complaints of discrimination and rebuffed Defendant SAUNDERS sexual advances.

      Plaintiff’s work hours were but and he no longer received desirable shifts and Plaintiff’s

      medical insurance coverage was cancelled.

29.   Around December 22, 2017, Plaintiff reported to work and was warned by a man named

      Eddie to “watch our for Cooper.” Plaintiff felt physically threatened and left early because he

      feared for his physical safety.

30.   Soon thereafter, around the end of December 2017, Plaintiff asked his fellow colleagues

      several times about when he was scheduled for shifts but Plaintiff received no response and

      was written off the schedule.

31.   Defendants terminated Plaintiff around the end of December 2017, because of Plaintiff’s

      sex/gender, sexual orientation and genetic information, as well as in retaliation for having

      made complaints of discrimination and rebuffed Defendant SAUNDERS sexual advances.

32.   As Defendant’s conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law, Plaintiff demands Punitive Damages against Defendant.

33.   As a result of Defendant’s discriminatory and intolerable treatment, Plaintiff suffered and

      continues to suffer severe emotional distress and physical ailments.

34.   As a result of Defendant’s actions, Plaintiff felt extremely humiliated, degraded, victimized,

      embarrassed and emotionally distressed.

35.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

      compensation which such employment entails. Plaintiff has also suffered future pecuniary



                                                   6
               Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 7 of 20



      losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

      pecuniary losses.

36.   The above are just some of the examples of unlawful, discriminatory, and retaliatory conduct

      to which Defendant subjected Plaintiff.

37.   Defendants’ actions constituted a continuing violation of the applicable federal, state city and

      county laws.

38.   Plaintiff claims actual and/or constructive discharge by the Defendants.

39.   Plaintiff hereby demands reinstatement to his position.


                                AS A FIRST CAUSE OF ACTION
                           FOR DISCRIMINATION UNDER TITLE VII
                               (Not Against Individual Defendants)

40.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

      this complaint as if fully set forth at length.

41.   Title VII states in relevant part as follows: SEC. 2000e-2. [Section 703] (a) Employer

      practices, It shall be an unlawful employment practice for an employer - (1) to fail or refuse

      to hire or to discharge any individual, or otherwise to discriminate against any individual

      with respect to his compensation, terms, conditions, or privileges of employment, because of

      such individual’s race, color, religion, sex, or national origin;

42.   ATLANTIC GRILL DEFENDANTS engaged in unlawful employment practices prohibited

      by 42 U.S.C. §2000e et seq., by allowing sex discrimination, gender discrimination, sexual

      orientation discrimination, and a hostile work environment.




                                                        7
               Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 8 of 20



                                AS A SECOND CAUSE OF ACTION
                              FOR RETALIATION UNDER TITLE VII
                                (Not Against Individual Defendants)

43.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

      this complaint as if fully set forth at length.

44.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides that

      it shall be unlawful employment practice for an employer:

          “(1) to . . . discriminate against any of his employees . . . because [s]he has opposed any

          practice made an unlawful employment practice by this subchapter, or because [s]he has

          made a charge, testified, assisted or participated in any manner in an investigation,

          proceeding, or hearing under this subchapter.”

45.   ATLANTIC GRILL DEFENDANTS engaged in unlawful employment practice prohibited

      by 42 U.S.C. §2000e et seq. by retaliating against Plaintiff with respect to the terms,

      conditions or privileges of employment because of Plaintiff’s opposition to the unlawful

      employment practices of Defendants.



                                 AS A FOURTH CAUSE OF ACTION
                                  FOR DISCRIMINATION UNDER
                                     NEW YORK STATE LAW
                                       (Against All Defendants)


46.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

      this complaint as if fully set forth at length.

47.   Executive Law §296 provides that “1. It shall be an unlawful discriminatory practice: (a) For

      an employer or licensing agency, because of an individual's age, race, creed, color, national

      origin, sexual orientation, military status, sex, disability, predisposing genetic characteristics,



                                                        8
               Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 9 of 20



      marital status, or domestic violence victim status, to refuse to hire or employ or to bar or to

      discharge from employment such individual or to discriminate against such individual in

      compensation or in terms, conditions or privileges of employment.”

48.   Defendants engaged in an unlawful discriminatory practice by discriminating against Plaintiff

      because of his sex, gender, sexual orientation and predisposing genetic characteristics.

49.   Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

      New York State Executive Law § 296.


                                  AS A FIFTH CAUSE OF ACTION
                                  FOR DISCRIMINATION UNDER
                                     NEW YORK STATE LAW
                                      (Against All Defendants)


50.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

      this complaint as if fully set forth at length.

51.   New York State Executive Law §296(6) further provides that “It shall be an unlawful

      discriminatory practice for any person to aid, abet, incite, compel or coerce the doing of any

      of the acts forbidden under this article, or to attempt to do so.”

52.   Defendants engaged in an unlawful discriminatory practice by aiding, abetting, compelling

      and/or coercing the discriminatory behavior as stated herein.


                                  AS A SIXTH CAUSE OF ACTION
                                   FOR RETALIATION UNDER
                                     NEW YORK STATE LAW
                                      (Against All Defendants)

53.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

      this complaint as if fully set forth at length.

54.   New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory


                                                        9
                  Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 10 of 20



      practice: "For any person engaged in any activity to which this section applies to retaliate or

      discriminate against any person because [s]he has opposed any practices forbidden under this

      article."

55.   Defendants engaged in an unlawful discriminatory practice by wrongfully retaliating against

      the Plaintiff.


                             AS A SEVENTH CAUSE OF ACTION
                              FOR DISCRIMINATION UNDER
                        THE NEW YORK CITY ADMINISTRATIVE CODE
                                   (Against All Defendants)

56.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

      this complaint as if fully set forth at length.

57.   The Administrative Code of City of NY §8-107 [1] provides that "It shall be an unlawful

      discriminatory practice: "(a) For an employer or an employee or agent thereof, because of the

      actual or perceived age, race, creed, color, national origin, gender, disability, marital status,

      sexual orientation or alienate or citizenship status of any person, to refuse to hire or employ

      or to bar or to discharge from employment such person or to discriminate against such person

      in compensation or in terms, conditions or privileges of employment."

58.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code Title 8, by creating and maintaining discriminatory working conditions

      and a hostile work environment, and otherwise discriminating against Plaintiff because of his

      sex, gender, race, national origin, marital status and sexual orientation.

59.   Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

      New York City Administrative Code Title 8.




                                                        10
               Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 11 of 20



                            AS AN EIGHTH CAUSE OF ACTION
                             FOR DISCRIMINATION UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                                  (Against All Defendants)

60.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

      this complaint as if fully set forth at length.

61.   The New York City Administrative Code Tide 8, §8-107(7) provides that it shall be unlawful

      discriminatory practice: "For an employer . . , to discharge . . . or otherwise discriminate

      against any person because such person has opposed any practices forbidden under this

      chapter. . . "

62.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code Tide 8, §8-107(7) by discriminating against Plaintiff because of his

      opposition to the unlawful employment practices of Plaintiffs’ employer.


                             AS A NINTH CAUSE OF ACTION
                             FOR DISCRIMINATION UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                                  (Against All Defendants)

63.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

      this complaint as is fully set forth at length.

64.   The New York City Administrative Code Title 8, §8-107(6) provides that it shall be unlawful

      discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the doing of

      any of the acts forbidden under this chapter, or attempt to do so."

65.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and coercing

      the above discriminatory, unlawful and retaliatory conduct.




                                                        11
              Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 12 of 20



                             AS A TENTH CAUSE OF ACTION
                             FOR DISCRIMINATION UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                                  (Against All Defendants)

66.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

      this complaint as if fully set forth at length.

67.   Section 8-107(19), entitled Interference With Protected Rights provides that “It shall be an

      unlawful discriminatory practice for any person to coerce, intimidate, threaten or interfere

      with, or attempt to coerce, intimidate, threaten or interfere with, any person in the exercise or

      enjoyment of, or on account of his or her having aided or encouraged any other person in the

      exercise or enjoyment of, any right granted or protected pursuant to this section.”

68.   Defendants violated the above section as set forth herein.


                           AS AN ELEVENTH CAUSE OF ACTION
                              FOR DISCRIMINATION UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                                  (Against All Defendants)

69.    Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

       this complaint as is fully set forth at length.

70.    Section 8-107(13) entitled Employer Liability For Discriminatory Conduct By Employee,

       agent or independent contractor provides "An employer shall be liable for an unlawful

       discriminatory practice based upon the conduct of an employee or agent which is in

       violation of any provision of this section other than subdivisions one and two of this

       section." b. An employer shall be liable for an unlawful discriminatory practice based upon

       the conduct of an employee or agent which is in violation of subdivision one or two of this

       section only where: (1) the employee or agent exercised managerial or supervisory

       responsibility; or (2) the employer knew of the employee's or agent's discriminatory


                                                        12
              Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 13 of 20



      conduct, and acquiesced in such conduct or failed to take immediate and appropriate

      corrective action; an employer shall be deemed to have knowledge of an employee's or

      agent's discriminatory conduct where that conduct was known by another employee or agent

      who exercised managerial or supervisory responsibility; or (3) the employer should have

      known of the employee's or agent's discriminatory conduct and failed to exercise reasonable

      diligence to prevent such discriminatory conduct.

71.   Defendants violated the above section as set forth herein.

72.   As a result of defendant’s acts, Plaintiff has been damaged in an amount to be determined at the

      time of trial.


                           AS A TWELFTH CAUSE OF ACTION FOR
                                  ASSAULT AND BATTERY
                       AGAINST DEFENDANT SAUNDERS, INDIVIDUALLY,

74.   Plaintiff repeats, reiterates and re-alleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

75.   That the aforesaid occurrences and resultant injuries to Plaintiff were caused by reason of the

      intent, carelessness and recklessness of Defendants, their agents, servants and/or employees,

      suddenly and without provocation did physically assault and batter Plaintiff herein.




            AS A THIRTEENTH CAUSE OF ACTION BY VICTIM OF CONDUCT
                    CONSTITUTING CERTAIN SEXUAL OFFENSES
                 AGGRAVATED SEXUAL ABUSE IN THE FIRST DEGREE
                  AGAINST DEFENDANT SAUNDERS, INDIVIDUALLY

76.   Plaintiff repeats, reiterates and re-alleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

77.   § 130.35 of the New York State Penal Law provides as follows: Rape in the first degree 1 A


                                                    13
               Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 14 of 20



      person is guilty of rape in the first degree when he or she engages in sexual intercourse with

      another person: 1. By forcible compulsion; or 2. Who is incapable of consent by reason of

      being physically helpless; or 3. Who is less than eleven years old; or 4. Who is less than

      thirteen years old and the actor is eighteen years old or more. NY CLS Penal § 130.35

78.   § 130.50 of the New York State Penal Law provides as follows: Criminal sexual act in the

      first degree 1 A person is guilty of criminal sexual act in the first degree when he or she

      engages in oral sexual conduct or anal sexual conduct with another person: 1. By forcible

      compulsion; or 2. Who is incapable of consent by reason of being physically helpless; or 3.

      Who is less than eleven yeas old; or 4. Who is less than thirteen years old and the actor is

      eighteen years old or more. NY CLS Penal § 130.50.

79.   Section 130.70 of the New York State Penal Law; “Aggravated sexual abuse in the first

      degree” provides that “A person is guilty of aggravated sexual abuse in the first degree when

      he inserts a foreign object in the vagina, urethra, penis or rectum of another person causing

      physical injury to such person:

      (1) By forcible compulsion; or

      (2) Who is incapable of consent by reason of being physically helpless;

80.   Section 130.70 of the New York State Penal Law; “Aggravated sexual abuse in the first

      degree” provides that “A person is guilty of aggravated sexual abuse in the first degree when

      he inserts a foreign object in the vagina, urethra, penis or rectum of another person causing

81.   Aggravated sexual abuse in the first degree is a class B felony.”

82.   Defendant SAUNDERS violated the herein sections as set forth herein.

83.   Defendant SAUNDERS sexually assaulted Plaintiff in a way that was in violation of the

      above.


                                                   14
              Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 15 of 20



84.   § 213-c of the Civil Practice Law and Rules provides as follows: Action by victim of conduct

      constituting certain sexual offenses: Notwithstanding any other limitation set forth in this

      article, a civil claim or cause of action to recover from a defendant as hereinafter defined, for

      physical, psychological or other injury or condition suffered by a person as a result of acts by

      such defendant of rape in the first degree as defined in section 130.35 of the penal law, or

      criminal sexual act in the first degree as defined in section 130.50 of the penal law, or

      aggravated sexual abuse in the first degree as defined in section 130.70 of the penal law, or

      course of sexual conduct against a child in the first degree as defined in section 130.75 of the

      penal law may be brought within five years. As used in this section, the term "defendant"

      shall mean only a person who commits the acts described in this section or who, in a criminal

      proceeding, could be charged with criminal liability for the commission of such acts pursuant

      to section 20.00 of the penal law and shall not apply to any related civil claim or cause of

      action arising from such acts. Nothing in this section shall be construed to require that a

      criminal charge be brought or a criminal conviction be obtained as a condition of bringing a

      civil cause of action or receiving a civil judgment pursuant to this section or be construed to

      require that any of the rules governing a criminal proceeding be applicable to any such civil

      action. NY CLS CPLR § 213-c.

85.   Defendant SAUNDERS is civilly liable under § 213-c for violating all of the above Sections

      of the New York State Penal Law as described above.

86.   Defendants violated the above law as set forth herein.



                        AS A FOURTEENTH CAUSE OF ACTION
                  GENDER MOTIOVATED VIOLENCE PROTECTION ACT
                   AGAINST DEFENDANT SAUNDERS, INDIVIDUALLY,

87.   Plaintiff repeats, reiterates and re-alleges each and every allegation made in the above

                                                   15
              Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 16 of 20



      paragraphs of this Complaint as if more fully set forth herein at length.

88.   N.Y. ADC. LAW § 8-903 states in relevant part “For purposes of this chapter: a. "Crime of

      violence" means an act or series of acts that would constitute a misdemeanor or felony

      against the person as defined in state or federal law or that would constitute a misdemeanor

      or felony against property as defined in state or federal law if the conduct presents a serious

      risk of physical injury to another, whether or not those acts have actually resulted in criminal

      charges, prosecution, or conviction. b. "Crime of violence motivated by gender" means a

      crime of violence committed because of gender or on the basis of gender, and due, at least in

      part, to an animus based on the victim's gender.

89.   N.Y. ADC. LAW § 8-904 : NY Code – Section 8-904: Civil Cause of Action states in relevant

      part “Except as otherwise provided by law, any person claiming to be injured by an

      individual who commits a crime of violence motivated by gender as defined in section 8-903

      of this chapter, shall have a cause of action against such individual in any court of competent

      jurisdiction for any or all of the following relief: 1. compensatory and punitive damages; 2.

      injunctive and declaratory relief; 3. attorneys' fees and costs; 4. such other relief as a court

      may deem appropriate.”

90.   N.Y. ADC. LAW § 8-905 Limitations states in relevant part: “a. A civil action under this

      chapter must be commenced within seven years after the alleged crime of violence motivated

      by gender as defined in section 8-903 of this chapter occurred. . . . c. Nothing in this section

      requires a prior criminal complaint, prosecution or conviction to establish the elements of a

      cause of action under this chapter.

91.   Defendant SAUNDERS’s conduct constitutes crimes of “violence motivated by gender”

      under The Victims of Gender-Motivated Violence Protection Act (“VGMVPA”).



                                                    16
                Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 17 of 20



92.    As a result of defendant’s acts, Plaintiff has been damaged in an amount to be determined at the

       time of trial.



                       AS A FIFTEENTH CAUSE OF ACTION
              FOR INTENTIONAL INFLICTION OR EMOTIONAL DISTRESS
                          (AGAINST ALL DEFENDANTS)

93.    Plaintiff repeats and re-alleges each and every allegation made in the complaint as if they

       were set forth herein fully at length.

94.    Defendants’ behavior was extreme and outrageous to such extent that the action was

       atrocious and intolerable in a civilized society.

95.    Defendants’ conduct was so outrageous in character and extreme in degree as to go beyond

       all possible bounds of decency.

96.    Defendants caused Plaintiff to fear for Plaintiff’s own safety.

97.    Defendants’ breach of their duties to Plaintiff caused Plaintiff to suffer numerous injuries as

       set forth herein.

98.    As a result of Defendants’ acts, Plaintiff has been damaged in an amount to be determined at

       the time of trial.


                              AS A SIXTEENTH CAUSE OF ACTION
                        NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                               (AGAINST ALL DEFENDANTS)

99.    Plaintiff repeats, reiterates and re-alleges each and every allegation contained in the above

       paragraphs of this Complaint, with the same force and effect as if fully set forth herein.

100.   Defendants knew, or reasonably should have known, that Defendants were engaging in the

       unlawful behavior described herein above.

101.   At all times material herein, Defendants knew, or reasonably should have known, that the


                                                     17
               Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 18 of 20



       conduct, acts, and failures to act of all other Defendants and/or supervisors, agents and

       employees as described herein above violated Plaintiffs rights under federal, state and

       municipal statutes, codes and ordinances.

102.   At all times material herein, Defendants knew, or reasonably should have known, that the

       incidents, conduct, acts, and failures to act described herein above, would and did

       proximately result in emotional distress to Plaintiff, including, but not limited to, loss of

       sleep, anxiety, tension, depression, and humiliation.

103.   At all times material herein Defendants, and each of them, knew, or in the exercise of

       reasonable care should have known, that unless Defendants, and each of them, intervened to

       protect Plaintiff, and to adequately supervise, prohibit, control, regulate, discipline, and/or

       otherwise penalize the conduct, acts, and failures to act, of all other Defendants and/or

       supervisors, agents or employees as alleged herein above, said conduct, acts, and failures to

       act would continue, thereby subjecting Plaintiff to personal injury and emotional distress.

104.   Defendants, and each of them, knew, or in the exercise of reasonable care should have

       known, that unless Defendants, and each of them, intervened to protect Plaintiff, and to

       adequately supervise, prohibit, control, regulate, discipline, and/or otherwise penalize the

       conduct, acts, and failures to act of the Defendants and others as described herein,

       Defendants' failure to so protect, supervise, and intervene would have the effect of

       encouraging, ratifying, condoning, exacerbating, increasing and worsening said conduct, acts,

       and failures to act.

105.   At all times material herein, Defendants, and each of them, had the power, ability, authority,

       and duty to so intervene, supervise, prohibit, control, regulate, discipline, and/or penalize the

       conduct of all other Defendants and/or supervisors, agents or employees as described herein



                                                    18
                Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 19 of 20



       above.

106.   Despite said knowledge, power, and duty, Defendants and each of them negligently failed to

       act so as to prevent, supervise, prohibit, control, regulate, discipline, and/or penalize such

       conduct, acts, and failures to act, or to otherwise protect Plaintiff.

107.   As a direct and proximate result of the failure of Defendants to protect Plaintiff, and to

       adequately supervise, prohibit, control, regulate, discipline, and/or otherwise penalize the

       conduct, acts, and failures to act of all other Defendants and/or supervisors, agents or

       employees as alleged herein above, said conduct, acts, and failures to act were perceived by

       them as, and in fact had the effect of, ratifying, encouraging, condoning, exacerbating,

       increasing, and/or worsening said conduct, acts, and failures to act.

108.   At all times material herein, the failure of Defendants to protect Plaintiff, and to adequately

       supervise, prohibit, control, regulate, discipline, and/or otherwise penalize the conduct, acts,

       and failures to act of all other Defendants and/or supervisors, agents or employees violated

       Plaintiff’s rights under federal, state, and municipal statutes, codes and ordinances.

109.   As a direct and proximate result of Defendants' actions and failures to act, Plaintiff has

       suffered and will continue to suffer pain and suffering, and extreme and severe mental

       anguish and emotional distress; she has incurred and will continue to incur medical expenses

       for treatment by mental health and other health professionals, and for other incidental

       expenses; and she has suffered and will continue to suffer a loss of earnings and other

       employment benefits and job opportunities.          Plaintiff is thereby entitled to general and

       compensatory damages in amounts to be proven at trial.

110.   Defendants' conduct as described herein was malicious and oppressive, and done with a

       conscious disregard of Plaintiff's rights. The acts of Defendants were performed with the



                                                      19
            Case 1:18-cv-11501 Document 1 Filed 12/10/18 Page 20 of 20



    knowledge of an employer's economic power over its employees. Defendants, through their

    officers, managing agents and/or supervisors, authorized, condoned and ratified the unlawful

    conduct of all of the other Defendants in this action. Consequently, Plaintiff is entitled to

    punitive damages from all Defendants.

        WHEREFORE, Plaintiff demands judgment against all Defendants, jointly and

severally, in an amount to be determined at the time of trial plus interest, punitive damages,

attorneys’ fees, costs, and disbursements of action; and for such other relief as the Court deems

just and proper.

                                          JURY DEMAND

Plaintiff demands a jury trial on all issues to be tried.

Dated: New York, New York
       December 10, 2018

                                                   DEREK SMITH LAW GROUP, PLLC
                                                       Attorneys for Plaintiff

                                                By:     _/s/ Abe Melamed____________
                                                        Abraham Z. Melamed, Esq.
                                                        1 Penn Plaza, Suite 4905
                                                        New York, New York 10119
                                                        (212) 587-0760




                                                   20
